DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Claims 1 and 14 being independent, have been amended. Claims 7, 11, 12, 15, 19, 20 and 22 have also been amended.
Claim 24 newly added.
Claims 6, 10 & 18 were previously cancelled and claim 23 is newly cancelled.
Claims 1-5, 7-9, 11-17, 19-22 & 24 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 03/15/2020 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments under USC 101, the arguments have been fully considered but are not persuasive. The amended claims do not integrate the judicial exception into a practical application. Rather, the claims as a whole merely describe how to generally “link” or “apply” the judicial exception in a computer environment without significantly more. The additional elements i.e. four hardware modules, when taken alone, each execute in a manner conventionally expected of these elements i.e. generic processor for receiving and sending information. 
At best, these features may be considered to be a business solution, using computers, to a problem to automate the process as seen on paragraph [0046] of the specification in the instant application. The alleged benefits are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’)
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea nor do they provide meaningful limits on the abstract idea. Therefore the 101 rejection of the claims is sustained.
With respect to applicant’s arguments under USC 103, the arguments have been fully considered, however, the examiner respectfully disagrees. Applicant argues that Cernyar and Samson do not provide any .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, 11-17, 19-22 & 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of generating a plurality of goal packages, scoring each of the generated goal packages and selecting a goal package from the plurality of goal packages, the selection based at least in part on the scores of each of the generated goal packages without significantly more. 
Taking out the additional elements, independent claims 1, 14 & 24 merely recite: 
receiving personal and financial information …;
receiving account information …;
generating a plurality of budgeting strategies …;
receiving a selection of a budgeting strategy …;
generating a plurality of goals …;
generating a plurality of goal packages … comprises: 
determining whether each of the plurality of goals are feasible …; and 
generating a plurality of goal packages …;
scoring each of the generated goal …, wherein scoring a goal package comprises:
	for each goal …, determining whether the goal is included in the goal package, and
	responsive to determining …, decrease a score …, the decrease in the score of the goal package based on an importance …;
selecting a first goal package …; and 
displaying the selected first goal package …;
 
Thus, under the broadest reasonable interpretation, the claims recite generating a plurality of goal packages, scoring each of the generated goal packages and selecting a goal package from the plurality of goal packages, the selection based at least in part on the scores of each of the generated goal packages. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”.
This judicial exception is not integrated into a practical application because the combination of additional elements of a “processor”, “graphical user interface” and “client devices” for receiving, generating, scoring, selecting and displaying data is/are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data and a generic graphical user interface for displaying information. These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as a tools to perform an existing process. Furthermore, the processor performing the function of receiving data and the interface performing the function of displaying data are generic computer components performing extra-solution activity. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claims do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements of “processor”, “graphical user interface” and “client devices” for receiving, generating, scoring, selecting and displaying data in the claim amount to no more than mere instructions to “apply” the exception using a generic computer component without significantly more. 
Therefore, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, receiving or transmitting data over a network are well-understood routine and conventional language, see MPEP 2106.05 (d). Therefore, claims 1, 14 & 24 are ineligible.
The dependent claims further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. For instance, claims 2, 7, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Where claims are currently amended, this is indicated by underlining.
Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over James Brooks Buchanan et al. (2010/0100470 A1, herein Buchanan), in view of Eric William Cernyar (US 8,341,063 B1, herein Cernyar), in view of Robert K. Samson (US 8,429,051 B1, herein Samson) and in further view of Erick Smith et al. (US 2016/0027102 A1, herein Smith).

As per claim 1. A method for generating a financial goal package comprising: 
Buchanan teaches:
receiving personal and financial information from a user at a financial planning engine including each of a budgeting module that is a first hardware module including at least one first processor that includes at least some first dedicated circuit and at least some first programmable circuitry, a cash flow module that is a second hardware module including at least one second processor that includes at least some second dedicated circuitry and at least some second programmable circuitry, a goal package generation module that is a third hardware module including at least one third processor that includes at least sonic third dedicated circuitry and at least some third programmable circuitry, and a goal package scoring module that is a fourth hardware module including at least one fourth processor that includes at least some fourth dedicated circuitry and at least some fourth programmable circuitry, the personal information including at least one of an age of the user, a marital status of the user, and a planned retirement age of the user (Buchanan ¶ [179] teaches a planned retirement age), and the financial information including information regarding an account of the user in at least one financial institution (Buchanan ¶¶ [4, 6 and 77]); 
receiving account information from the at least one financial institution by way of at least one application program interface generating a plurality of budgeting strategies at the budgeting module based on the received personal and financial information (Buchanan ¶¶ [5 and 6]), the plurality of budgeting strategies specifying an amount of money to be saved every set time period by the user (Buchanan abstract ¶¶ [5, 6, and 184] “… a savings recommendations tool analyzes the customer's spending habits and cash flow, makes determinations regarding which debits and receipts are regular…”); 
receiving a selection of a budgeting strategy from the plurality of budgeting strategies; (Buchanan ¶¶ [5, 6, 76, and 162] “… customer can more accurately analyze and compare different savings, spending, and/or investing plans… information about the user's investments, retirement plans, and savings goals, and links to tools that allow the user 130 to analyze the user's investment strategy and develop a financial plan for the future…”),
generating a plurality of goals based on the received personal and financial information from a user, each goal of the plurality of generated goals including a goal amount and a goal date, wherein each of the plurality of goals is of a respective type that is selected from the group consisting of a retirement goal type, a housing goal type, a child education goal type, an adult education goal type, an emergency savings goal type, a family growth goal type, a vacation goal type, and a credit card payment goal type, and wherein the generating of one or more of the plurality of goals at least in part occurs automatically and is performed by the goal packages generation module; (Buchanan ¶¶ [162, 179 & 182-183]);
generating a plurality of goal packages at the goal package generation module, each goal package of the plurality of goal packages specifying an allocation for money saved by the user […]; (Buchanan ¶¶ [162, 178, 179, 182, 187, 188] teaches: goal and plan packages that include recommendations on how to allocate and save money.)
Buchanan does not explicitly teach, however Cernyar teaches:
generating a plurality of goal packages at the goal package generation module, each goal package of the plurality of goal packages specifying an allocation for money saved by the user as specified by the selected budgeting strategy, the money allocated to […] (Cernyar column 8 lines 3-20, column 11 lines 34-57, column 13 lines 22-40, column 14 lines 12-25, column 41 lines 5-17 and column 49);  
scoring each of the generated goal packages based on the selected budgeting strategy […] (Cernyar: abstract, column 14 lines 12-25, column 25 last paragraph and column 53 lines 50-55),  
selecting first a goal package from the generated plurality of goal packages, based at least in part on the scores of each of the generated goal packages (Cernyar: column 38 lines 29-50 and column 25 last paragraph); and 
displaying the selected first goal package to the user via a graphical user interface (Cernyar: column 8 lines 40-63, column 25 lines 14-26, column 36 lines 33-46, column 39 lines 3-55, column 53 lines 50-55 and claim 1).
	It would have been obvious to one having ordinary skill in the art, before the date of invention to modify the invention of Buchanan with the method of Cernyar which teaches scoring financial goal packages in order to rank or score the packages for a more accurate recommendation or simulation.
	It may be argued that the combination of Buchanan and Cernyar do not explicitly teach, however Samson teaches:
generating a plurality of goal packages at the goal package generation module, each goal package of the plurality of goal packages specifying an allocation for money saved by the user as specified by the selected budgeting strategy, the money allocated to each goal included in the goal package, wherein generating the plurality of goal packages comprises:
determining whether each of the plurality of goals are feasible based on the selected budgeting strategy (Samson column 1 lines 18-54 and column 2 lines 30-51); and 
generating a plurality of goal packages by permuting the feasible goals, comprising generating a respective goal package for each sub-combination of the feasible goals including a respective plurality of the feasible goals including a respective plurality of the feasible goals, each goal package including its respective sub-combination of the feasible goals (Samson column 9 lines 8-26);  
scoring each of the generated goal packages based on the selected budgeting strategy, wherein scoring each of the generated goal packages comprises:
for each of the plurality of goals, determining whether the respective goal is included in the respective goal package, and
responsive to determining that the respective goal is not included in the respective goal package, decreasing a respective score of the respective goal package that does not include the respective goal, the decrease in the respective score of the respective goal package based on an importance of the not included respective goal (Samson abstract, column 18 lines 7-67, column 20 lines 22-67, column 21 lines 53-67 & column 22 line 1-31); 
[displaying the selected goal package to the user via a graphical user interface including a goal calendar that shows the user how to manage their finances in order to achieve all the goals of the selected first goal package and the timeline for achieving each of the goals of the selected first goal package] […] (Samson column 8 lines 10-30, column 9 lines 8-26 and 51-67).
It would have been obvious to one having ordinary skill in the art, before the date of invention to modify the combination of Buchanan and Cernyar with the method of Samson which teaches providing a list of ranked assets weighted based on user preference in order to recommend investments important or relevant to the user.
	It may be argued that the combination of Buchanan and Cernyar do not explicitly teach, however Samson teaches:
displaying the selected goal package to the user via a graphical user interface including a goal calendar that shows the user how to manage their finances in order to achieve all the goals of the selected goal package and the timeline for achieving each of the goals of the selected goal package (Smith ¶¶ [49 & 53]) [wherein a plurality of operations of the budgeting module, cash flow module, goal package generation module, and goal package scoring module of the financial planning engine are performed in a substantially concurrent manner and in a cloud computing environment having a plurality of processors including the at least one first processor, the at least one second processor, the at least one third processor, and the at least one fourth processor (Smith ¶¶ [22, 59-61 & 65-66]), and 
wherein the financial planning engine engages in communications with one or more client devices, including a smart phone including the graphical user interface, at least indirectly by way of a wireless communications system.] (Smith ¶¶ [21-23 & 34]).
It would have been obvious to one having ordinary skill in the art, before the date of invention to modify the combination of Buchanan, Cernyar & Samson with the method of Smith which teaches financial recommendations are provided based on the analyzed financial data and responsive to an occurrence of a user event related to an expenditure of user's funds (Smith abstract).
Regarding claims 14 & 24, the claims recite analogous limitations to claim 1 above, and therefore rejected under the same premise.	

Claims 2-5, 7-9, 13, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Cernyar, in view of Samson, in view of Smith and in further view of Richard G. Wiwi et al. (US 2015/0278957 A1, herein Wiwi).

As per claim 2. The method of claim 1, wherein generating the plurality of budgeting strategies
comprises: 
responsive to determining that the saving potential is larger than the upper threshold value, 
generating the plurality of budgeting strategy based on a first plan (Samson column 4 lines 26-45, column 8 lines 10-67, column 18 lines 7-46 and column 21 lines 53-67); and 
It can be argued that Buchanan, Cernyar, Samson & Smith do not explicitly teach, however Wiwi teaches:
determining a saving potential of the user based at least in part on the received financial 
information, the saving potential representing an amount of money that the user 
can set aside based on the user's expenses; (Wiwi ¶ [47] teaches: a savings percentage by using the user’s current salary)
determining whether the saving potential is larger than a upper threshold value; (Wiwi ¶¶ [49-60])
responsive to determining that the saving potential is larger than the upper threshold value, 
generating the plurality of budgeting strategy based on a first plan (Wiwi ¶¶ [48-60 and 65]); and 
responsive to determining that the saving potential is smaller than the upper threshold 
value (Wiwi ¶ [31] teaches: a simulation of retirement outcomes based on income in order to determine whether or not a user’s current financial assets are sufficient to support them through to the end of their life is taught): 
determining whether the user's income is larger than a low-income threshold 
value (Wiwi ¶¶ [31 and 32]), 
responsive to determining that the saving potential is not larger than the low-
income threshold value, displaying an error message to the user (Wiwi ¶¶ [31 and 32] wherein the user’s current income and financial situation is not sufficient to support them or to achieve their financial goals), and 
responsive to determining that the user's income is larger than the low-income 
threshold value (Wiwi ¶¶ [31 and 32]): 
determining whether the saving potential is larger than a lower threshold 
value (Wiwi ¶¶ [31, 32 and 43] teaches: a user can use a simulation model to adjust his income and retirement objectives), 
responsive to determining that the saving potential is larger than the lower 
threshold value, generating the plurality of budgeting strategies 
based on a second plan (Wiwi ¶¶ [43 and 48] wherein a plurality of strategies are displayed to a user), and 
responsive to determining that the saving potential is smaller than the 
lower threshold value, generating the plurality of budgeting 
strategies based on a third plan (Wiwi ¶¶ [48 and 49]).

Regarding claim 15, the claim recites analogous limitations to claim 2 above, and is therefore rejected under the same premise.	

As per claim 3. The method of claim 2, wherein the saving potential is based at least on the user's minimum debt payment amount, a cost of living kernel, a housing kernel, the user's discretionary fixed costs, and a user's retirement contribution amount (Buchanan ¶¶ [5, 76, 120, 152, 164, 176 and 179]).
Regarding claim 16, the claim recites analogous limitations to claim 3 above, and is therefore rejected under the same premise.	

As per claim 4. The method of claim 2 wherein the wherein the upper threshold value is a percentage of the user's income (Buchanan ¶¶ [5, 76, 164 and 173]).

As per claim 5. The method of claim 2, wherein the lower threshold value is based on the user's minimum debt payment amount, a cost of living kernel, and a housing kernel (Samson column 18 lines 7-67 and column 21 lines 52-67).

As per claim 7. The method of claim 1, wherein generating the plurality of goal packages further comprises: 
determining whether each generated goal package is feasible based on the selected 
budgeting strategy (Wiwi ¶¶ [8, 44, 47 and 48]).and 
responsive to determining that a goal package is not feasible, relaxing a goal constraint of 
the goal package (Wiwi ¶¶ [8, 44, 47 and 48]).
	The motivation to combine the references is the same as seen above in claim 2.
19, the claim recites analogous limitations to claim 7 above, and is therefore rejected under the same premise.	

As per claim 8. The method of claim 7, wherein relaxing a goal constraint comprises reducing the goal amount of a goal of the goal package (Buchanan ¶¶ [8, 113, 178, 179 and 188]).

As per claim 9. The method of claim 7, wherein relaxing a goal constraint comprises increasing the goal date of a goal of the goal package (Buchanan ¶¶ [8, 113, 178, 179 and 188]).

As per claim 13. The method of claim 1, 
further comprising determining a cash flow based on the received financial information, the cash flow including a positive cash flow and a negative cash flow, the positive cash flow and the negative cash flow including an amount, a frequency, an a likelihood (Wiwi ¶ [64]); and 
wherein the budgeting strategies are based on cash flows with a probability larger than a threshold value (Wiwi abstract and ¶¶ [8, 64 and 67]).
The motivation to combine the references is the same as seen above in claim 2.
Regarding claim 20, the claim recites analogous limitations to claim 13 above, and is therefore rejected under the same premise.	

As per claim 17. The non-transitory computer readable medium of claim 15, wherein: 
the upper threshold value is a percentage of the user's income (Samson column 9 lines 8-26, column 10 lines 54-67 and column 19 lines 7-18); and 
the lower threshold value is based on the user's minimum debt payment amount, a cost of living kernel, and a housing kernel (Samson column 9 lines 7-56, column 10 lines 4-18 and column 18 lines 7-47).

As per claim 21. The method of claim 1, wherein each of the budgeting module, the cash flow module, the goal package generation module, and the goal package scoring module is a respective hardware module, and wherein the financial planning engine engages in the communications by way of a wide area network that uses the wireless communications system (Buchanan ¶¶ [95, 97 & 102]).
	
Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Cernyar, in view of Samson, in view of Smith, in view of Wiwi and in further view of Gabriela Brose et al. (US 2005/0004856 A1, herein Brose).

As per claim 11. The method of claim 1, wherein scoring each of the generated goal packages comprises: decreasing the score of a goal package for having to obtain a debt to achieve a goal of the goal package (Brose ¶¶ [676 & 680]).
It would have been obvious to one having ordinary skill in the art, before the date of invention to modify the combination of Buchanan, Cernyar, Smith and Wiwi with the method of Brose which teaches increasing or decreasing the portfolio's balance depending on whether the adjustment is an increase or decrease to savings (see Brose ¶ [676]).

As per claim 12. The method of claim 1, wherein scoring each of the generated goal packages comprises: increasing the score of a goal package for completing a goal of the goal package within a set time period (Brose ¶¶ [60, 676 & 679).
	The motivation to combine the references is the same as seen above in claim 11.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Cernyar, in view of Samson, in view of Smith, in view of Wiwi, in view of Brose and in further view of Daphne Wright et al. (US 2019/0147529 A1, herein Wright).

As per claim 22. The method of claim 21, 
wherein the amount of money is determined based at least in part upon a savings potential (SP), and wherein SP = Income - ∑(Minimum debt payment), Cost of living (COL) kernel – Housing Kernel – Discretionary fixed costs + Retirement contributions (Brose ¶¶ [21, 680-681, 697),
the motivation to combine the references is the same as seen above in claim 11.
however, the combination of Buchanan, Cernyar, Samson, Smith, Wiwi and Brose fail to explicitly teach, however Wright further teaches:
wherein the user interface displays a predicted cash inflow of the user over time including dates when the user is expected to receive income from an employer, a predicted cash outflow of the user over time including dates when bills are expected to be due, and an illustration of how an amount saved for each goal of the selected goal package will increase over time, (Wright ¶¶ [139, 167, 200-201 & 208]).
It would have been obvious to one having ordinary skill in the art, before the date of invention to modify the combination of Buchanan, Cernyar, Samson, Smith, Wiwi & Brose with the teachings of Wright which teaches the method that will help the user to address identified shortcomings and challenges involved in the user's management of resources or financial stewardship (see Wright ¶ [167]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 

/T.P.K./Examiner, Art Unit 3695    

                                                                                                                                                                                                      /CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/10/2021